Beck, P. J., and Atkinson, J.,
dissenting. While it is true that if one sell and convey land though he have no title to it, yet if he afterward acquire title it will inure to the benefit of the grantee and pass to the latter under the deed executed at the time when the grantor had no title, we do not think that if one as trustee for a named beneficiary conveys *868land to a third person, it would prevent that beneficiary, if he should enter upon the land subsequently to the execution of that deed under a bona fide claim of right and remain in the open, notorious, adverse possession of the same for the period of twenty years, from acquiring • the title by prescription.
No. 5479.
February 25, 1927.
M. B. Eubmlcs, for plaintiff.
Harris & Harris, for defendants.